<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 99-1385 <br> <br>              STACEY PERKINS, p.p.a. TERRI PERKINS, <br> <br>                      Plaintiff, Appellant, <br> <br>                                v. <br> <br>                   LONDONDERRY BASKETBALL CLUB, <br> <br>                       Defendant, Appellee. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                FOR THE DISTRICT OF NEW HAMPSHIRE <br> <br>          [Hon. Paul J. Barbadoro, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                                 <br>                Campbell, Senior Circuit Judge, <br>                                 <br>                   and Boudin, Circuit Judge. <br>                                 <br>                                 <br>                                 <br>     Linda S. Johnson, with whom Rachel A. Hampe, Ann Marie Dirsa, <br>and McLane, Graf, Raulerson & Middleton, P.A. were on brief, for <br>appellant. <br>     Joseph L. Hamilton, with whom Hamilton Law Offices was on <br>brief, for appellee. <br> <br> <br> <br> <br>November 8, 1999 <br> <br> <br> <br>                                 <br>                                 <br>

  SELYA, Circuit Judge.  Plaintiff-appellant Stacey <br>Perkins, suing by and through her mother and next friend, Terri <br>Perkins, alleges that defendant-appellee Londonderry Basketball <br>Club (LBC) violated the Fourteenth Amendment when it refused to <br>allow her to play in a youth basketball tournament because of her <br>gender.  The United States District Court for the District of New <br>Hampshire, discerning no state action, resolved the constitutional <br>claim adversely to the appellant (albeit without reaching the <br>merits) and declined to exercise supplemental jurisdiction over the <br>appellant's pendent state-law claims.  We affirm. <br>I.  BACKGROUND <br>  We marshal the facts in the light most hospitable to the <br>appellant's theory of the case, drawing all reasonable inferences <br>in her favor.  See Coyne v. Taber Partners I, 53 F.3d 454, 456 (1st <br>Cir. 1996). <br>  Stacey Perkins is a ten-year-old female with an affinity <br>for the sport of basketball.  She resides in Seabrook, New <br>Hampshire, a community which has no competitive "all-girls" <br>basketball league for Stacey's age group.  At the start of the <br>1997-1998 season, Stacey seized the only realistic opportunity for <br>a girl of her age to compete and joined the "Red Devils," a mixed- <br>gender team that plays in the Seabrook Recreational League (SRL).  <br>In March 1998, Stacey was one of two girls selected to play on the <br>SRL's twelve-member All-Star team. <br>  The scene now shifts from Seabrook to Londonderry, New <br>Hampshire (the Town), where basketball has proven to be a popular <br>pastime.  In the 1980s, Arthur Psaledas, the Town's Recreation <br>Director, ran a youth basketball program on his own time.  As <br>demand increased, however, Psaledas could not keep pace, and <br>several community groups banded together in 1990 to form LBC (a <br>voluntary, nonprofit organization that enjoys tax-exempt status <br>under 26 U.S.C.  501(c)(3)).  In furtherance of its mission to <br>provide basketball opportunities for the Town's young people, LBC <br>manages single-sex boys' and girls' teams for third- through <br>eighth-graders.  To cap the season, it sponsors a one-week annual <br>tournament (really two tournaments, because LBC splits it into <br>separate brackets for boys and girls). <br>  LBC solicits donations to support its activities.  The <br>annual tournament constitutes its most substantial fundraising <br>event:  registration fees, ticket sales, and souvenir sales (e.g., <br>T-shirts) all generate revenues.  LBC and the Town's Recreation <br>Commission have a modest interlock   two members of LBC's five- <br>member board of directors happen to serve as members of the <br>Recreation Commission   and Commission members often assist as <br>volunteers at the tournament by keeping score, running the clock, <br>and the like. <br>  LBC uses the Town's public school gymnasia for league and <br>tournament play.  Gym time is allocated by Psaledas, who holds a <br>yearly meeting for that purpose with user representatives and Town <br>officials.  Like other groups that use the Town's facilities, LBC <br>pays a mandatory security fee to a private service but pays no <br>rent. <br>  Beginning in 1996, the Town adopted sanctioning <br>requirements in an effort to prioritize requests for extra- <br>curricular use of school gyms.  We reprint the sanctioning <br>requirements in an appendix.  Uncontroverted evidence makes clear <br>that the Town's goal in adopting these requirements was to bring <br>competing groups together and thus lessen the burden on municipal <br>facilities.  LBC sought and gained the Town's imprimatur under the <br>sanctioning requirements. <br>  As part of an allocation process, each group that aspires <br>to gym use is required to submit a request for dates to the Town's <br>School District.  Because Psaledas has been handling these <br>submissions for many years, he knows the needs of the basketball, <br>soccer, volleyball, and other leagues and automatically furnishes <br>information to the School District on behalf of LBC and other <br>similarly situated private groups.  Although non-sanctioned groups <br>may use the gyms, sanctioned groups receive priority.  Moreover, <br>Psaledas occasionally has moved adult groups to different time <br>slots to accommodate LBC's tournament-related needs. <br>  There are other points of contact between LBC and the <br>Town:  LBC holds meetings in school buildings, distributes flyers <br>regarding tryout schedules through the schools, and relies on <br>Psaledas to inform it when the School District cancels its <br>programs.  The most salient contact point is financial:  LBC from <br>time to time contributes money to the Town's schools for <br>scholarships, travel, uniforms, basketball equipment, court <br>maintenance, and the like.  Between 1991 and 1998, these donations <br>amounted to $22,000.  In the event LBC were to dissolve, its <br>charter provides that all its assets would be distributed to the <br>Town. <br>II.  THE DENOUEMENT <br>  The SRL arranged for its All-Star team to play in LBC's <br>tenth annual "boys'" tournament.  The schedule called for the team <br>to play its first game on March 24, 1998.  But LBC opted to apply <br>its policy of "separate and equal" brackets, which contained no <br>provision for mixed-gender play, even where, as in this case, a <br>child's community offered no single-sex team on which she could <br>compete.  In accordance with the policy (which LBC defends as an <br>attempt to maximize the participation of both sexes), LBC informed <br>Stacey's coach that girls would not be allowed to participate in <br>its boys' tournament. <br>  Three days later, Stacey sued LBC.  She alleged equal <br>protection violations under the Fourteenth Amendment and 42 U.S.C. <br> 1983 as well as a number of claims under state law.  Her <br>complaint sought variegated relief, including an order enjoining <br>LBC from denying her the opportunity to play in the tournament and <br>an award of money damages.  Any prospect of a temporary restraining <br>order evaporated when the SRL All-Star team withdrew from the <br>tournament.  Stacey's suit nevertheless proceeded, principally on <br>her claim for damages. <br>  Following a plenitude of pretrial discovery, LBC moved <br>for summary judgment.  In a meticulously reasoned unpublished <br>opinion, the district court granted the motion as to the Fourteenth <br>Amendment and section 1983 claims, holding that LBC's conduct did <br>not constitute state action.  The court simultaneously dismissed <br>the supplemental state-law claims without prejudice.  See 28 U.S.C. <br> 1367(c).  This appeal, in which we review the lower court's grant <br>of summary judgment de novo, see Coyne, 53 F.3d at 457, followed. <br>III.  ANALYSIS <br>  Despite criticism from the academy, the public/private <br>dichotomy remains embedded in our constitutional jurisprudence.  <br>See National Collegiate Athletic Ass'n v. Tarkanian, 488 U.S. 179, <br>191 (1988).  This dichotomy distinguishes between state action, <br>which must conform to the prescriptions of the Fourteenth <br>Amendment, and private conduct, which generally enjoys immunity <br>from Fourteenth Amendment strictures.  See id.; Jackson v. <br>Metropolitan Edison Co., 419 U.S. 345, 349 (1974).  The line of <br>demarcation between public and private action, though easily <br>proclaimed, has proven elusive in application.  And the Justices, <br>mindful of the fact-sensitive nature of the inquiry, have staunchly <br>eschewed any attempt to construct a universally applicable litmus <br>test to distinguish state action from private conduct.  Instead, <br>they have directed lower courts to take a case-by-case approach, <br>"sifting facts and weighing circumstances [so that] the nonobvious <br>involvement of the State in private conduct [can] be attributed its <br>true significance."  Burton v. Wilmington Parking Auth., 365 U.S. <br>715, 722 (1961). <br>  There is no direct "state action" here:  the parties, who <br>agree on little else, concur that LBC is not structurally an arm of <br>municipal government.  In cases that involve indirect state action, <br>courts conventionally have traveled a trio of analytic avenues, <br>deeming a private entity to have become a state actor if (1) it <br>assumes a traditional public function when it undertakes to perform <br>the challenged conduct, or (2) an elaborate financial or regulatory <br>nexus ties the challenged conduct to the State, or (3) a symbiotic <br>relationship exists between the private entity and the State.  See <br>Barrios-Velzquez v. Asociacin de Empleados, 84 F.3d 487, 493 (1st <br>Cir. 1996); Rodrguez-Garca v. Davila, 904 F.2d 90, 96 (1st Cir. <br>1990).  A common thread binds these pathways.  Each of them, from <br>a slightly different coign of vantage, aims at the same <br>destination:  whether "private actors [have] aligned themselves so <br>closely with either state action or state actors that the undertow <br>pulls them inexorably into the grasp" of the Fourteenth Amendment.  <br>Roche v. John Hancock Mut. Life Ins. Co., 81 F.3d 249, 253-54 (1st <br>Cir. 1996).  The appellant hypothesizes that each and all of these <br>avenues lead to the conclusion that LBC's conduct meets the <br>requirements of the state action doctrine.  We explore the validity <br>of that hypothesis. <br>                 A.  Traditional Public Function. <br>  Pointing out that LBC took over the task of operating the <br>youth basketball program from the Town's Recreation Director, the <br>appellant contends that LBC assumed a traditional public function.  <br>On the facts, this contention lacks force.  The record establishes <br>beyond peradventure that Psaledas never ran a youth basketball <br>program in his capacity as Recreation Director. Indeed, private <br>sponsorship of youth basketball existed in Londonderry well before <br>LBC's formation. <br>  More importantly, however, the appellant's construct <br>misconstrues the law.  The public function analysis is designed to <br>flush out a State's attempt to evade its responsibilities by <br>delegating them to private entities.  See Barrios-Velzquez, 84 <br>F.3d at 494.  In order to prevail on such a theory, a plaintiff <br>must show more than the mere performance of a public function by a <br>private entity; she must show that the function is one exclusively <br>reserved to the State.  See id. at 493-94.  Government customarily <br>involves itself in many types of activities, but few of those <br>activities come within the State's exclusive preserve.  To date, <br>the short list of activities that have been held to satisfy this <br>demanding criterion includes "the administration of elections, the <br>operation of a company town, eminent domain, peremptory challenges <br>in jury selection, and, in at least limited circumstances, the <br>operation of a municipal park."  United Auto Workers v. Gaston <br>Festivals, Inc., 43 F.3d 902, 907 (4th Cir. 1995) (citations <br>omitted).  When a plaintiff ventures outside such narrow confines, <br>she has an uphill climb. <br>  The appellant cannot scale these heights.  The case law <br>makes pellucid that the administration of an amateur sports program <br>lacks the element of exclusivity and therefore is not a traditional <br>public function.  See Tarkanian, 488 U.S. at 197 n.18 (discussing <br>the NCAA's overriding function of fostering amateur athletics at <br>the college level, and noting that "while we have described that <br>function as 'critical,' by no means is it a traditional, let alone <br>an exclusive state function" (citation omitted)); San Francisco <br>Arts & Athletics, Inc. v. United States Olympic Comm., 483 U.S. <br>522, 545 (1987) ("Neither the conduct nor the coordination of <br>amateur sports has been a traditional governmental function."); <br>Behagen v. Amateur Basketball Ass'n, 884 F.2d 524, 531 (10th Cir. <br>1989); McCormack v. National Collegiate Athletic Ass'n, 845 F.2d <br>1338, 1346 (5th Cir. 1988); Ponce v. Basketball Fed'n, 760 F.2d <br>375, 381 (1st Cir. 1985). <br>  The fact that LBC's basketball program targets children <br>rather than adults provides no succor to the appellant.  In <br>Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982), the Court held <br>that the education of maladjusted high-school students was not an <br>exclusive function of the State and therefore was not an inherently <br>governmental function.  If youngsters' education does not qualify <br>under the Court's test, the coordination of a youth basketball <br>league a fortiori falls outside the range of such functions.  <br>Accord Magill v. Avonworth Baseball Conf., 516 F.2d 1328, 1332 (3d <br>Cir. 1975) (holding that the operation of a youth baseball league <br>did not constitute private performance of a governmental function); <br>cf. Fortin v. Darlington Little League, Inc., 514 F.2d 344, 347 <br>(1st Cir. 1975) (finding state action but declining to hold that <br>the Little League had assumed a governmental function).  We <br>therefore reject the appellant's attempt to ground state action in <br>LBC's performance of a function that we conclude is not exclusively <br>governmental. <br> <br>                            B.  Nexus. <br>  In order to prevail under the second test for state <br>action, a plaintiff must show a "close nexus between the State and <br>the challenged action of the [private] entity so that the action of <br>the latter may be fairly treated as that of the State itself."  <br>Jackson, 419 U.S. at 351.  Such a nexus requires more than the <br>State's passive acquiescence in, or mere approval of, the <br>challenged conduct.  See American Mfrs. Mut. Ins. Co. v. Sullivan, <br>119 S. Ct. 977, 986 (1999).  Rather, the plaintiff must show that <br>the State "has exercised coercive power or has provided such <br>significant encouragement, either overt or covert," that the <br>challenged conduct fairly can be attributed to the State.  Blum v. <br>Yaretsky, 457 U.S. 991, 1004 (1982). <br>  This inquiry is a targeted one, with the challenged <br>conduct at the hub of the analytical wheel.  Thus, the focal point <br>is the connection between the State and the challenged conduct, not <br>the broader relationship between the State and the private entity.  <br>See id.  Extensive regulation, without more, cannot establish the <br>necessary nexus.  See United States Olympic Comm., 483 U.S. at 544; <br>Blum, 457 U.S. at 1004.  Indeed, even when the State has conferred <br>monopoly status on a private entity, courts will not find state <br>action on a nexus theory absent a snug relationship between the <br>grant of monopoly power and the challenged conduct itself.  See <br>Jackson, 419 U.S. at 351-52. <br>  We need not tarry.  For the purpose of nexus analysis, <br>the appellant's claim that the Town, as a general matter, exercises <br>a modicum of control over LBC by reason of the sanctioning <br>requirements and the reserved power to regulate the use of school <br>gymnasia misses the mark.  So, too, her related claim that the <br>Town's provision of generic benefits (such as the rent-free use of <br>facilities) constitutes significant encouragement.  Both claims <br>overlook the hub   the centrality of the challenged conduct to a <br>properly performed nexus analysis   for the spokes. <br>  In point of fact, the appellant can prevail in this <br>instance only by demonstrating that the Town exercised coercive <br>power over, or significantly encouraged, LBC's promulgation of the <br>same-sex tournament rule or its decision to ban the appellant from <br>tourney participation.  We have combed the record and have found <br>absolutely no evidence that the Town acted in such a fashion.  <br>Hence, the nexus claim fails. <br>                          C.  Symbiosis. <br>  The appellant masses her heaviest artillery behind the <br>claim that LBC and the Town enjoyed a symbiotic relationship, <br>sufficient to establish state action.  In an evolving area of the <br>law, this claim's provenance is open to question. <br>                                1. <br>  Almost four decades ago, the Supreme Court held that a <br>symbiotic relationship between a State and a private entity <br>justified a finding of state action.  See Burton, 365 U.S. at 725.  <br>In several later cases, however, the Court has either distinguished <br>or ignored Burton's broadest language.  See, e.g., Sullivan, 119 S. <br>Ct. at 988-89; United States Olympic Comm., 483 U.S. at 547; Blum, <br>457 U.S. at 1011.  Still, the Court has never expressly overruled <br>Burton, and none of the later cases have involved equal protection <br>claims based on race or gender discrimination.  Cf. Girard v. 94th <br>St. & Fifth Ave. Corp., 530 F.2d 66, 69 (2d Cir. 1976) (suggesting <br>that state action requirements may be less demanding for such <br>claims); Weise v. Syracuse Univ., 522 F.2d 397, 405-07 (2d Cir. <br>1975) (similar). <br>  In all events, we need not determine today either the <br>extent to which Burton remains good law or whether the parameters <br>of what constitutes state action may change depending on the nature <br>of the right at issue.  Even if we treat Burton's classic <br>symbiotic relationship test as fully intact, the appellant cannot <br>prevail. <br>  In terms, this test requires an evaluation of whether the <br>government "has so far insinuated itself into a position of <br>interdependence with [the private entity] that it must be <br>recognized as a joint participant in the challenged activity."  <br>Burton, 365 U.S. at 725.  A true symbiosis is predicated on <br>interdependence and joint participation.  Thus, in contrast to the <br>nexus inquiry, this avenue of approach ousts the challenged conduct <br>from center stage and concentrates instead on the nature of the <br>overall relationship between the State and the private entity.  See <br>id.; Rodrguez-Garca, 904 F.2d at 96-97. <br>  Despite this focus on the totality of the circumstances, <br>the case law suggests some factors to which courts typically attach <br>special weight.  The most salient of these is the extent to which <br>the private entity is (or is not) independent in the conduct of its <br>day-to-day affairs.  See Evans v. Newton, 382 U.S. 296, 301 (1966); <br>Barrios-Velzquez, 84 F.3d at 494-95; United Auto Workers, 43 F.3d <br>at 908.  Relatedly, the circumstances surrounding a private <br>entity's use of public facilities warrant careful attention.  In <br>this regard, courts long have recognized that a municipality's mere <br>provision of recreational fora (such as athletic facilities) does <br>not give rise to state action.  See Gilmore v. City of Montgomery, <br>417 U.S. 556, 574 (1974); Sherman v. Community Consol. Sch. Dist. <br>21, 8 F.3d 1160, 1167-68 (7th Cir. 1993); Magill, 516 F.2d at 1333, <br>1335; Fortin, 514 F.2d at 347.  If, however, a municipality <br>"rations otherwise freely accessible recreational facilities, the <br>case for state action will naturally be stronger than if the <br>facilities are simply available to all comers without condition or <br>reservation."  Gilmore, 417 U.S. at 574. <br>  Subject to certain caveats, another factor that courts <br>take into account in evaluating the nature of the relationship <br>between the State and a private entity is whether (and if so, to <br>what extent) the former knowingly shared in the profits spawned by <br>the latter's discriminatory conduct.  See Barrios-Velzquez, 84 <br>F.3d at 494.  The caveats are these.  First, this factor implicates <br>only profits arising from the challenged conduct, rather than from <br>the relationship as a whole.  See id.; Ponce, 760 F.2d at 382.  <br>Second, for profit-sharing to be relevant, the challenged conduct <br>must be indispensable to the financial success of the joint <br>project.  See Burton, 365 U.S. at 723-24; Ponce, 760 F.2d at 381- <br>82.  This tracks nicely with the use/rationing distinction, because <br>government is more likely to ration its facilities to favor a <br>private entity when the private entity's profits are indispensable <br>to the government's anticipated return from the project. <br> <br> <br> <br>                                2. <br>  Here, the appellant posits that the Town's sanctioning <br>requirements and control over scheduling constitute impermissible <br>rationing and, thus, joint participation.  The district court <br>disagreed, and so do we. <br>  As the appellant constructs it, this argument emphasizes <br>Sanctioning Requirement No. 3 (which stipulates that, as a <br>condition to sanctioned status, an organization must represent that <br>there is "no other sanctioned program in existence that offers the <br>same or similar program").  In her view, this requirement ensures <br>monopoly status and excludes competing groups from the use of Town <br>facilities.  The record, however, belies this conclusion. <br>  In the first place, the nisi prius roll is bereft of any <br>evidence that other youth basketball programs have been deterred <br>from attempting to secure sanctioning or to obtain gym time.  <br>Absent such a showing, the most that can be said is that LBC took <br>advantage of an opportunity that the Town made available to all <br>organizations of its type.  Conduct that involves no more than <br>seizing a widely available opportunity offered by the State will <br>not justify a finding of impermissible rationing.  See Sherman, 8 <br>F.3d at 1167; Magill, 516 F.2d at 1335. <br>  In the second place, the record reflects that both <br>sanctioned and non-sanctioned groups actually use the gyms.  <br>Although sanctioned groups theoretically receive priority in <br>scheduling, this fact alone, without proof of adverse effects, does <br>not amount to the type of rationing that constitutes state action.  <br>See Magill, 516 F.2d at 1335 (explaining that facility-use <br>decisions, in and of themselves, did not "significantly involve[] <br>the state in [the athletic conference's] gender policy"). <br>  Going beyond the sanctioning requirements, the appellant <br>maintains that Fortin controls our resolution of her claim.  In <br>that case, we held that a Little League's "heavy and preferred <br>dependency upon city facilities" justified a finding of joint <br>participation.  514 F.2d at 347.  But Fortin involved a much <br>different scenario.  There, the city laid out and maintained <br>recreational facilities (baseball diamonds and their accouterments) <br>primarily for the benefit of the Little League.  See id.  During <br>the baseball season, the Little League preempted the facilities <br>five nights per week and on Saturdays, vastly restricting other <br>groups' access to them, to the point that other users often were <br>precluded from all practical access.  See id.  In contrast, the <br>Town's gyms are used primarily for school purposes and, after <br>hours, are frequented by an array of other groups (e.g., volleyball <br>teams, men's basketball teams), including but not limited to LBC.  <br>Thus, Fortin does not advance the appellant's cause.  Her rationing <br>argument therefore fails. <br>  The appellant next proposes that a symbiotic relationship <br>exists because the Town knowingly shares in profits generated by <br>the challenged conduct (i.e., the same-sex tournament rule).  In <br>advancing this proposal, the appellant seizes upon testimony that <br>links LBC's same-sex rule to its desire to maximize participation <br>in its tournament.  Building on this foundation, the appellant <br>asserts that, by maximizing participation, the rule simultaneously <br>maximizes LBC's profits and therefore maximizes the Town's profits.  <br>Passing the fact that the appellant unveils this assertion for the <br>first time on appeal (and it is, therefore, procedurally defaulted, <br>see Campos-Orrego v. Rivera, 175 F.3d 89, 95 (1st Cir. 1999)), the <br>piling of inference upon inference does not prove the appellant's <br>point.  We explain briefly. <br>  Even if maximization of participation can by some alchemy <br>be converted, without proof, into maximization of LBC's profits, <br>the record contains nothing which indicates that the Town knowingly <br>shared in any incremental revenues that were so generated.  The <br>mere fact that, over the years, LBC donated some $22,000 to the <br>Town   a relatively small percentage of the total funds that it <br>raised   does not suffice to bind the Town's gain to the same-sex <br>tournament rule.  See Barrios-Velzquez, 84 F.3d at 494.  Nor does <br>the record permit a finding that the rule was indispensable to the <br>Town's success vis--vis the venture.  Assuming, arguendo, that <br>repealing the rule would shrink LBC's revenues, there is no basis <br>for a finding that LBC's donations to the Town also would shrink, <br>let alone that they would diminish so drastically as to undermine <br>the Town's approval of LBC's use of public school gymnasia.  From <br>aught that appears, LBC's largesse has not been based on a <br>percentage of funds raised at the tournament or on any other <br>formula pegged to tournament revenues.  And without factual support <br>for the conclusory claim that the same-sex tournament rule (which <br>the Town had no hand in propounding) is indispensable to the Town's <br>success anent the venture, the profit-sharing rationale will not <br>wash.  See Burton, 365 U.S. at 723-24. <br>  Finally, the appellant labors to demonstrate that LBC is <br>not independent in the conduct of its everyday affairs.  She does <br>not succeed.  Sanctioning by the Town does not evince an <br>insinuation of the Town into LBC's ordinary course of day-to-day <br>business; instead, sanctioning represents the Town's attempt to <br>administer its own resources for the benefit of its residents.  In <br>all events, LBC's purview is not confined to the one-week life span <br>of tournament play.  Rather, it administers and coordinates teams <br>of youngsters throughout a lengthy season and performs all the pre- <br>season preparation that such an undertaking invariably entails.  <br>The Town simply is not involved to any meaningful degree in those <br>myriad activities.  Moreover, what the appellant perceives as an <br>interlock between LBC and the Recreation Commission does not alter <br>this decisional calculus.  While two LBC directors serve as members <br>of the Recreation Commission, and Commission members assist at the <br>annual one-week tournament by performing menial tasks, such <br>discrete incidents of assistance do not constitute municipal <br>involvement in the daily management of LBC's affairs.  See Evans, <br>382 U.S. at 301; United Auto Workers, 43 F.3d at 908. <br>  The short of it is that we find in this case the <br>coordination of efforts that often characterizes the operation of <br>private youth groups at public schools, but no "significantly <br>probative" evidence, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, <br>249-50 (1986), that the Town and the private entity have become so <br>joined at the hip that a symbiotic relationship persists.  To the <br>precise contrary, the facts, though we have viewed them in the <br>light most congenial to the appellant, do not warrant a finding of <br>joint participation to the degree needed to sustain a claim of <br>state action. <br>IV.  CONCLUSION <br>  As we have considered all of the appellant's remaining <br>arguments and found them unconvincing, we need go no further.  In <br>closing, however, let us be perfectly clear.  We regard what has <br>occurred as extremely lamentable   after all, we have not been <br>provided with any cogent justification for LBC's same-sex <br>tournament rule, which effectively deprived Stacey Perkins of an <br>opportunity to play in the youth basketball tournament.  But the <br>regulation of private entities like LBC normally is accomplished <br>through statutes, not through the Constitution.  And although <br>Stacey's constitutional claim fails for want of state action, she <br>has asserted state-law claims which may be litigated anew in the <br>New Hampshire courts.  See 28 U.S.C.  1367(c). <br> <br>Affirmed.

                             APPENDIX <br>The Town's sanctioning requirements for use of the school gyms, <br>quoted verbatim and in full, provide that: <br>           1.     60% of the participants are residents of <br>         Londonderry <br> <br>           2.     The coaches/supervisors are residents of <br>         Londonderry <br> <br>           3.     There be no other sanctioned program in existence <br>         that offers the same or similar program <br> <br>           4.     That the program be a permanent one, and not <br>         simply a one season or one year program <br> <br>           5.     That there be a demonstration that the program <br>         has been well planned and will be properly <br>         supervised <br> <br>           6.     That the group requesting sanctioning demonstrate <br>         that they have the proper frame work [sic] for <br>         leadership, and the people who will provide this <br>         leadership <br> <br>           7.     That the group has no outstanding financial <br>         obligations that would hinder the group's <br>         progress <br> <br>           8.     All sanctioned groups must comply will [sic] all <br>         the rules set forth by the School District and <br>         Recreation Commission regarding usage of <br>         facilities.  Failure to comply with the rules can <br>         result in the withdrawal of the Commission's <br>         sanction of the group.</pre>

</body>

</html>